       1:20-cv-01139-JES-JEH # 31          Page 1 of 5                                            E-FILED
                                                               Wednesday, 12 August, 2020 03:29:11 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

MAVIDEA TECHNOLOGY                          )
GROUP, LLC                                  )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No.       1:20-CV-1139
                                            )
JAMIE WARMBIR; CHARLOTTE                    )
WARMBIR; WARMBIR IT                         )
SOLUTIONS, LLC, an Illinois limited         )
liability company;                          )      JURY TRIAL REQUESTED
                                            )
              Defendants.                   )




         EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION


       Plaintiff, MAVIDEA TECHNOLOGY CROUP, LLC, an Illinois limited liability

company (“Plaintiff” or “Mavidea”), respectfully moves this Court pursuant to Federal Rule of

Civil Procedure 65 for a temporary restraining order and a preliminary injunction against JAMIE

WARMBIR, individually, CHARLOTTE WARMBIR, individually, and WARMBIR IT

SOLUTIONS, LLC, (“Warmbir IT”). This Motion for Temporary Restraining Order and

Preliminary Injunction is based on the Plaintiff’s Verified Amended Complaint, the

accompanying Memorandum of Law, and the Declaration of Jake Davis with exhibits attached

thereto. We request that the Court immediately issue a Temporary Restraining Order on an

emergency basis based on the pleadings filed herein. An emergency exists because:
1:20-cv-01139-JES-JEH # 31            Page 2 of 5



       1) Defendants fervor in attempting to take Plaintiff’s clients has increased during

the pendency of this lawsuit, with Plaintiff learning that two additional clients are

attempting to terminate their contract in the past week,

       2) through third-party subpoenas, the Plaintiff has learned the Defendants are

attempting to get clients by 1) falsely claiming that the partners threw him out while in

fact he had resigned, 2) claiming that Mavidea would not be able to service their accounts

due to their taking all of the employees that had serviced their account, 3) claiming that

Mavidea’s software (that was chosen by Mr. Warmbir while at Mavidea) were more

likely to cause security threats on their computer systems, 4) claiming that proposed

contracts with Warmbir IT are better than the customers’ prior contract with Mavidea due

to Mr. Warmbir’s inside knowledge on their prior pricing and other contract terms, and 5)

claiming that they are receiving enhanced features that they did not receive with Mavidea

(again, due to the software chosen by Mr. Warmbir at both organizations and not

implemented at Mavidea in breach of his fiduciary duty while at Mavidea).

       Thus, without the immediate issuance of a temporary restraining order, the

Plaintiff will suffer a heightened level of irreparable harm.

       Plaintiff requests this Court set a Preliminary Injunction hearing as soon as

practicably possible, but in event, before any temporary restraining order would expire.

       Plaintiff requests that this Court enter a temporary restraining order and

preliminary injunction that include the following restrictions:

       1) The Defendants shall not be permitted to provide computer IT services to any

customer that was a customer of Mavidea’s IT Department on February 14, 2020.
1:20-cv-01139-JES-JEH # 31             Page 3 of 5



       2) The Defendants shall not be permitted to provide computer IT services to

prospective customers that he was actively trying to acquire while at Mavidea in the year

previous to his departure on February 14, 2020.

       3) The Defendants shall not be permitted to utilize the services of the IT

Department that he managed while at Mavidea, namely Eric Even, Matthew Reichert,

Elizabeth Fornero, Michael Cluney, Chris Boyer, and Jeffrey Shelton.

       4) A constructive trust shall be implemented for any funds received for work

performed on behalf of clients listed in paragraphs 1) and 2) above. Such funds shall be

placed in the trust account of the Defendants’ attorney until a further order of the Court.

       5) The Defendants shall return any and all intangible property of Plaintiff’s to

Plaintiff’s attorney within seven (7) days of this Order and shall destroy any remaining

copies, electronic or otherwise.

       6) The Defendant shall transfer the phone numbers that he took from Mavidea on

February 14, 2020 back to Mavidea.

       7) Any other relief the Court deems appropriate in the premises.

Dated this 12th day of August, 2020.

                                              Respectfully Submitted,

                                              Bartell Powell LLP

                                              /s/ Jason S. Bartell
                                              Jason S. Bartell, a partner of the firm

                                              ATTORNEYS FOR THE PLAINTIFF
1:20-cv-01139-JES-JEH # 31          Page 4 of 5



Jason Bartell, ARDC# 6255602
Bartell Powell LLP
10 East Main Street
Champaign, IL 61820
(217) 352-5900
Facsimile (217) 352-0182
Email: jbartell@bartellpowell.com

Michael Powell, ARDC# 6257615
Bartell Powell LLP
207 West Jefferson St. Ste. 602
Bloomington, IL 61701
(309)807-5275
Facsimile (309)807-5015
Email: mpowell@bartellpowell.com
        1:20-cv-01139-JES-JEH # 31          Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, I electronically filed the foregoing Emergency
Motion for Temporary Restraining Order and Preliminary Injunction with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to the following attorneys:

   A. Christopher Cox
   Cox & Fulk, LLC
   2020 N. Center
   Bloomington, IL 61701

                                                           /s/ Jason S. Bartell
